Citation Nr: 1416589	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected status post fusion of L5-S1 post disc herniation. 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to February 2003, from July 2004 to September 2004, and from May 2007 to April 2009.  The Veteran also served in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which granted service connection for status post fusion of L5-S1 post disc herniation and assigned a 20 percent evaluation, effective April 21, 2009. 

The Board notes that the issue of entitlement to service connection for depression, bipolar disorder with anxiety was also included in the January 2010 statement of the case (SOC).  However, during the course of this appeal, this claim was granted in an April 2010 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue was not currently on appeal before the Board.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for individual unemployability when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran suggested at the March 2011 hearing that his back disability has affected his ability to maintain employment.  However, the Board notes that the Veteran's Virtual VA paperless claims file reflects that the issue of entitlement to individual unemployability was denied in a February 2012 rating decision.  In March 2012, the Veteran was sent a letter acknowledging his disagreement with the denial of his claim for entitlement to individual unemployability.  Therefore, as it appears that the RO is already addressing the issue of entitlement to individual unemployability, the Board finds that the RO currently has jurisdiction of this claim and it need not be addressed by the Board at this time. 

In March 2011, a Travel Board hearing was held before a Veterans Law Judge at the Lincoln, Nebraska, RO.  A transcript of that proceeding has been associated with the claims folder.

In June 2012 and May 2013 decisions, the Board remanded this issue for additional development.


FINDING OF FACT

The competent medical and other evidence of record fails to reflect that the Veteran's service-connected status post fusion of L5-S1 post disc herniation manifests in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for the Veteran's service-connected status post fusion of L5-S1 post disc herniation have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5243-5241 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, the RO provided notice to the Veteran in an April 2009 letter, prior to the date of the issuance of the appealed July 2009 rating decision.  The April 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of May 2009, April 2010 and September 2012 VA examinations.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that the May 2009, April 2010 and September 2012 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also notes that in its most recent remand in May 2013, the RO/Appeals Management Center (AMC) was instructed to obtain from the Department of the Navy all outstanding medical records from January 2013 to the present to include the Veteran's scheduled Periodic Physical Examination for Temporary Disability Retired List (TDRL).  

Per the May 2013 remand instructions, the AMC in an October 2013 letter, contacted the Naval Council of Personnel Records and requested the records from the Veteran's physical examination for TDRL which was scheduled for February 2013.  A January 2014 Report of Contact noted that the AMC had been informed that the Veteran did not undergo an examination in February 2013 as he accepted the TDRL rating and no further examinations had been scheduled.  Additionally, in a January 2014 correspondence, the Veteran indicated that no examination took place in 2013 as the last TDRL examination occurred in 2011.

In light of the above, the Board finds that the RO substantially complied with the May 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Board granted the Veteran's request to hold the record for him to supplement the record with additional medical evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.


Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The Veteran's service-connected back disability is currently evaluated as 20 percent disabling under Diagnostic Codes 5243-5241.

Spinal fusion is evaluated under Diagnostic Code 5241 under the general rating formula for diseases and injuries of the spine, as set forth below.  Intervertebral disc syndrome is evaluated under Diagnostic Codes 5243 either on the basis of incapacitating episodes, or under that general rating formula.  

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or (2) forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 


Factual Background and Analysis

The Veteran underwent a VA examination in May 2009.  The Veteran reported undergoing a fusion of L5-S1 which helped his pain to a great extent.  However, he still presented with complaints of pain.  He also reported flare-ups which occurred once a week and lasted several hours.  When he laid down this helped.  He did have symptoms of radiculopathy prior to surgery but this had resolved.  The examiner noted that during the past 12 months, there was one incapacitating episode for the thoracolumbar spine region where the Veteran had to go the emergency room.  On examination, his posture, head position and gait were normal.  There was symmetry in appearance.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  There was no spasm, atrophy, guarding, pain with motion or weakness.  There was tenderness but the tenderness was not severe enough to be responsible for abnormal gait or abnormal spine contour.  His muscle tone was normal and his motor examination was normal.  Sensory examination was also normal.  Flexion was from 0 to 40 degrees.  Extension was from 0 to 10 degrees.  Left lateral flexion was from 0 to 25 degrees.  Left lateral rotation was from 0 to 20 degrees.  Right lateral flexion was from 0 to 25 degrees and right lateral rotation was from 0 to 25 degrees.  There was objective evidence of pain on active range of motion but there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  X-rays revealed postoperative changes of anterior stabilization at L5-S1.  The diagnosis was status post fusion of L5-S1 post disc herniation.  This had a moderate effect on chores, exercise and sports as well as a mild effect on shopping and recreation.

The Veteran underwent a VA examination in April 2010.  The Veteran reported that he had constant pain in his back that rated as a 6/10 on the pain scale.  He experienced exacerbations of his back pain that lasted about once a week.  He noted that he could not engage in many tasks due to this condition.  He did have occasional radiation of pain and numbness to the posterior thighs and medial thighs which occurred if he stood too long or sat for more than 45 minutes.  There was no history of fatigue, decreased motion, weakness or spasm.  There was a history of pain and stiffness.  The pain was moderate but constant.  He had severe spinal flare-ups which occurred weekly and lasted for hours.  He reported that he was bedridden during these flare-ups.  The examiner noted that during the past 12 months, there were incapacitating episodes at least once a week for a few hours for the thoracolumbar spine region.  On examination, his posture, head position and gait were normal.  There was symmetry in appearance.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  There was no spasm, atrophy, guarding, or weakness.  There was tenderness but the tenderness was not severe enough to be responsible for abnormal gait or abnormal spine contour.  There was pain with motion.  His muscle tone was normal and his motor examination was normal.  Sensory examination was also normal.  Forward flexion was from 0 to 70 degrees.  Extension was from 0 to 15 degrees.  Left lateral flexion, left lateral rotation, right lateral flexion and right lateral rotation were all 0 to 30 degrees.  There was objective evidence of pain on motion but no objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  The examiner noted that a vertebral fracture was not a claimed or service-connected condition.  There were incapacitating episodes due to IVDS.  The diagnosis was status post fusion of L5-S1 post disc herniation.  This had a moderate effect on recreation, exercise and sports as well as a mild effect on chores.

Per the June 2012 Board remand instructions, the Veteran underwent a VA examination in September 2012.  The Veteran presented with complaints of a dull aching low back pain.  He reported experiencing flare-ups that occurred after prolonged sitting and standing or repeated bending.  On examination, forward flexion was from 0 to 60 degrees with no objective evidence of painful motion.  Extension was 0 to 10 degrees with no objective evidence of painful motion.  Right and left lateral rotation was 0 to 20 degrees with no objective evidence of painful motion.  Right and left lateral rotation was 0 to 25 with no objective evidence of painful motion.  The same measurements were recorded after 3 repetitions as he had no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the thoracolumbar spine as he had less movement than normal.  He did not have localized tenderness or pain to palpation for his joints and/or soft tissue of the thoracolumbar spine.  He did not have guarding of the lumbar spine.  He did not have muscle atrophy and had normal muscle strength.  His sensory examination was normal.  His right and left ankle deep tendon reflexes were 1+ (hypoactive).  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He had no other neurologic abnormalities.  The Veteran did not have IVDS of the thoracolumbar spine.  He had arthritis but did not have a vertebral fracture.  The examiner also noted that the Veteran was unemployed as he was medically disabled.  The examiner indicated that the Veteran demonstrated poor effort on the range of motion testing.  The diagnosis was mild degenerative facet disease at L4-L5 and L5-S1 and anterior stabilization of L5-S1, no complications.  The examiner indicated that in his opinion, the severity of the Veteran's back disability was mild.  There was no noted weakened movement, excess fatigability, incoordination or pain on use attributable to the service-connected lumbar spine disability.  Additionally, per the DeLuca criteria, 4 additional range of motion measurements were obtained and there were was no change as there was no weakened movement, excess fatigability, incoordination or pain which significantly limited his functional ability during flare-ups or when the lumbar spine was used repeatedly over a period of time.  The examiner indicated that the Veteran gave "very poor effort" during the range of motion measurements.  The examiner noted that during the examination the Veteran picked up a piece of paper from the floor without discomfort or back pain and was noted to be at nearly 90 degrees flexion.  In addition, during the interview, he sat quite upright in the chair without any frequent posturing and appeared to be comfortable.  The Veteran had highly subjective complaints and minimal objective findings on the back examination.  

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent at any time relevant to the decision as the Veteran has not met the criteria under the general rating code.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the May 2009 and April 2010 VA examination reports that the Veteran exhibited pain on lumbar spine motion and had additional loss of motion due to pain, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted above, the May 2009 VA examiner indicated that the Veteran's forward flexion was limited to 40 degrees.  However, while there was objective evidence of pain on motion, there was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  Additionally, the most recent VA examination demonstrated that the Veteran's flexion was to 60 degrees with no objective evidence of painful motion while the examiner also noted that the Veteran gave "very poor effort" during the range of motion measurements and that there was no weakened movement, excess fatigability, incoordination or pain which significantly limited his functional ability during flare-ups or when the lumbar spine was used repeatedly over a period of time. 

Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for an initial 40 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back disability.

Regarding an evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The May 2009 VA examiner noted that during the past 12 months, there was one incapacitating episode for the thoracolumbar spine region where the Veteran had to go the emergency room.  The April 2010 VA examiner noted that the Veteran reported that he experienced incapacitating episodes at least once a week for a few hours for the thoracolumbar spine region.  However, the most recent VA examiner in September 2011 determined that the Veteran did not have IVDS of the thoracolumbar spine.  

The Board notes according to the regulations regarding disability ratings based on incapacitating episodes, the episodes of incapacitation must be physician-prescribed bedrest, and not self-prescribed.  Significantly, while the Veteran described needing to seek bedrest due to his flare-ups on VA examination in April 2010, there is no evidence of physician prescribed bedrest in the claims file.  Therefore, without evidence showing incapacitating episodes (physician-prescribed bedrest) having a total duration of at least 4 weeks during the past 12 months, a higher rating for intervertebral disc syndrome based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent are not met at any time during the appeal.  Accordingly, the preponderance of the evidence weighs against assignment of a higher disability evaluation. 

In reaching this conclusion, the Board acknowledges that separate ratings based on neurological impairment were assigned in a June 2010 rating decision that granted service connection for left lower extremity radiculopathy and right lower extremity radiculopathy at 10 percent disability ratings, both effective April 21, 2009.  The Veteran did not perfect any appeal as to this decision.  Accordingly, the issues of entitlement to higher ratings for the Veteran's neurological impairment are not before the Board.

In sum, an evaluation in excess of 20 percent rating for status post fusion of L5-S1 post disc herniation is not warranted at any time during the applicable period.  See Fenderson, supra.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected back disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his back disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for service-connected status post fusion of L5-S1 post disc herniation is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


